Citation Nr: 0112565	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  98-20 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. § 1318 (West 1991).

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Linda S. Burns, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran, who had active service from April 1967 to April 
1969, died in August 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  The appeal was remanded by the Board in April 2000.

A January 1998 RO decision granted service connection for 
post-traumatic stress disorder (PTSD) and assigned a 
100 percent evaluation from January 18, 1997.  In September 
1998 the appellant submitted a claim for dependency and 
indemnity compensation and accrued benefits.  A review of the 
record reflects that in a statement from the veteran's 
representative, dated October 24, 1996, and received October 
28, 1996, it was indicated that the veteran was making a 
claim for PTSD.  The issue of entitlement to an earlier 
effective date for service connection for PTSD for purposes 
of accrued benefits is referred to the RO for its 
consideration.  


FINDINGS OF FACT

1.  At the time of the veteran's death he was not rated as 
totally disabled for a continuous period of at least 10 years 
immediately preceding his death and he had not been rated as 
totally disabled due to service-connected disability 
continuously since his release from active service.  

2.  The veteran's death on August [redacted], 1998, at the age of 54, 
was due to cancer of the colon and/or well differentiated 
adenocarcinoma at the root of the mesentery, metastatic.  

3.  Neither colon cancer nor well differentiated 
adenocarcinoma at the root of the mesentery, metastatic, were 
present in service or manifested for many years thereafter, 
nor were they related to active service.  

4.  Service-connected disability did not contribute 
substantially or materially to the cause of the veteran's 
death, nor hastened death.  


CONCLUSIONS OF LAW

1.  The criteria for dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. § 1318 have not been met.  
38 U.S.C.A. § 1318; Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, §§ 3(a), 4, 114 Stat. 2096, 
2097-99 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5103A, 5107); 38 C.F.R. § 3.22 (2000).  

2.  Colon cancer and well differentiated adenocarcinoma at 
the root of the mesentery, metastatic, was not incurred in or 
aggravated by active service and service incurrence may not 
be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
(West 1991 & Supp. 2000); VCAA; 38 C.F.R. §§ 3.307, 3.309 
(2000).

3.  A disability incurred in or aggravated by service did not 
cause or contribute to cause the veteran's death.  
38 U.S.C.A. § 1310 (West 1991); VCAA; 38 C.F.R. § 3.312, 
prior to and from January 21, 2000.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board observes that the VA's duty to assist 
claimants has recently been reaffirmed and clarified.  See 
VCAA.  In this regard, the Board notes that the appellant has 
had two separate representatives during the course of her 
appeal.  She and her representatives have been provided a 
statement of the case and supplemental statements of the case 
informing them of what is necessary to establish service 
connection for the cause of the veteran's death as well as 
what is necessary to establish entitlement to dependency and 
indemnity compensation pursuant to the provisions of 
38 U.S.C.A. § 1318.  The appellant has offered testimony at a 
personal hearing and additional evidence has been submitted.  
There is no indication that any additional evidence exists 
that has not been obtained or that any further notification 
is required.  Therefore, the Board concludes that the VA has 
complied with the VCAA.  

I.  1318

The law provides for dependency and indemnity compensation 
benefits under 38 U.S.C.A. § 1318 for survivors of certain 
veterans who are rated totally disabled at the time of death.  

(a) Even though a veteran died of nonservice-connected 
causes, VA will pay death benefits to the surviving spouse in 
the same manner as if the veteran's death were service 
connected, if:  

(1) The veteran's death was not the result of his willful 
misconduct, and (2) at the time of death, the veteran was 
receiving, or was entitled to receive, compensation for 
service-connected disability that was:  (i) Rated by VA as 
totally disabling for continuous period of at least 10 years 
immediately preceding death; or (ii) rated by VA as totally 
disabling continuously since the veteran's release from 
active duty and for at least five years immediately preceding 
death.  

(b) For purposes of this section, "entitled to receive" means 
that at the time of death, the veteran had service-connected 
disability rated totally disabling by VA but was not 
receiving compensation because:

(1) VA was paying the compensation to the veteran's 
dependent; (2) VA was withholding the compensation under 
authority of 38 U.S.C. § 5314 to offset an indebtedness of 
the veteran; (3) the veteran had applied for compensation but 
had not received total disability compensation due solely to 
clear and unmistakable error in a VA decision concerning the 
issue of service connection, disability evaluation, or 
effective date; (4) the veteran had not waived retired or 
retirement pay in order to receive compensation; (5) VA was 
withholding payments under the provisions of 10 U.S.C. 
§ 1174(h)(2); (6) VA was withholding payments because the 
veteran's whereabouts was unknown, but the veteran was 
otherwise entitled to continued payments based on a total 
service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C. § 5308 but determines 
that benefits were payable under 38 U.S.C. § 5309.  

(c) For purposes of this section, "rated by VA as totally 
disabling" includes total disability ratings based on 
unemployability (Sec. 4.16 of this chapter).

(d) To be entitled to benefits under this section, a 
surviving spouse must have been married to the veteran (1) 
for at least one year immediately preceding the date of the 
veteran's death; or (2) for any period of time if a child was 
born of the marriage, or was born to them before the 
marriage.  38 C.F.R. § 3.22.  

The record reflects that a January 1998 RO decision granted 
service connection for PTSD and assigned a 100 percent 
evaluation from January 18, 1997.  That evaluation was in 
effect until the veteran's death on August [redacted], 1998.  

38 C.F.R. § 20.1106 (2000), effective March 4, 1992, 
provides, in relevant part, that, "[e]xcept with respect to 
benefits under the provisions of 38 U.S.C.A. § 1318...., issues 
involved in a survivor's claim for death benefits will be 
decided without regard to any prior disposition of those 
issues during the veteran's lifetime."  The United States 
Court of Appeals for Veterans Claims found that "the clear 
message of § 20.1106 is that final rating decisions during 
the veteran's lifetime are controlling when determining if, 
under § 1318(b) at the time of a veteran's death, he or she 
had been entitled to compensation for a total disability 
rating for 10 continuous years preceding the veteran's 
death."  Marso v. West, 13 Vet. App. 260, 266 (1999).  It was 
concluded that "§ 20.1106 is a reasonable interpretation of 
38 U.S.C. § 1318(b), and must be upheld by this Court."  Id.  
Therefore, the Court held that "where a prior final VA 
determination had denied the veteran a total disability 
rating, so that the veteran had not been rated totally 
disabled for 10 continuous years prior to his or her death, a 
survivor under § 1318(b) must demonstrate [clear and 
unmistakable error] in the prior VA determination in order to 
establish eligibility under § 1318(b)(1)."  Id.  See also 
Timberlake v. Gober, 14 Vet. App. 122 (2000).

In light of the holding and "Marso and Timberlake, if 
decisions rendered during the veteran's lifetime demonstrate 
that he or she did not have a total disability rating for a 
continuous period of 10 years immediately preceding death, a 
survivor must show clear and unmistakable error in the 
pertinent decision or decisions during the veteran's lifetime 
in order to establish dependency and indemnity compensation 
under § 1318.  A May 1996 RO decision denied service 
connection for multiple disabilities and is final.  The Board 
is cognizant of the earlier effective date claim, for 
purposes of accrued benefits, referred in the introduction 
portion of this decision.  However, a careful review of the 
record reflects that the earliest claim for any benefit filed 
by the veteran was in February 1996 and the earliest claim 
for PTSD was filed in October 1996.  The record indicates 
that the veteran was first diagnosed with PTSD in August 
1996.  Assuming for purposes of this decision, without 
deciding, that an earlier effective date for PTSD was granted 
until August or October 1996, and a 100 percent evaluation 
assigned, the veteran still would not have had a total 
disability rating in effect for 10 years prior to his death.  
In light of the above analysis and the application of the 
applicable law to the facts of this case, a preponderance of 
the evidence is against the appellant's claim for dependency 
and indemnity compensation under the provisions of 
38 U.S.C.A. § 1318 because the veteran did not have a total 
disability rating due to service-connected disability in 
effect for 10 years prior to his death and there is no 
possibility that an earlier effective date may be assigned 
that would result in a total disability rating due to 
service-connected disability being assigned for a 10-year 
period prior to the veteran's death.  Accordingly, the 
dependency and indemnity compensation claim pursuant to 
38 U.S.C.A. § 1318 must be denied because the veteran would 
not have been hypothetically entitled to a total rating for 
the requisite number of years.  38 C.F.R. § 3.22, prior to 
January 21, 2000. 

II.  Service-Connected Death

The veteran's service medical records, including the report 
of his March 1969 service separation examination reflect no 
complaint, finding, or treatment regarding colon cancer or 
well differentiated adenocarcinoma at the root of the 
mesentery, metastatic.  Neither is there any competent 
medical evidence indicating that the veteran's cancer was 
present during the first year following his discharge from 
active service.  His cancer was not diagnosed for more than 
25 years after his discharge from active service.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  When a veteran 
served continuously for 90 days or more during a period of 
war or peacetime service after December 31, 1946, and cancer 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam Era, and 
has a disability listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307.  The veteran's 
service personnel records reflect that he had service in 
Vietnam during the Vietnam Era.  

If a veteran was exposed to a herbicide agent during active 
military, naval or air service, the following disease shall 
be service connected, even though there is no record of such 
disease during service:  Chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  The term soft tissue sarcoma includes the 
following:  Adult fibrosarcoma, dermatofibrosarcoma 
protuberans, malignant fibrous histiocytoma, liposarcoma, 
leiomyosarcoma, epithelioid, leiomyosarcoma (malignant 
leiomyoblastoma), rhabdomyosarcoma, ectomesenchymoma, 
angiosarcoma (hemangiosarcoma and lymphangiosarcoma) 
proliferating (systemic) angioendotheliomatosis, malignant 
glomus tumor, malignant hemangiopericytoma, synovial sarcoma 
(malignant synovioma), malignant giant cell tumor of tendon 
sheath, malignant schwannoma, including malignant schwannoma 
with rhabdomyoblastic differentiation (malignant Triton 
tumor), glandular and epithelioid malignant schwannomas, 
malignant mesenchymoma, malignant granular cell tumor, 
alveolar soft part sarcoma, epithelioid sarcoma, clear cell 
sarcoma of tendons and aponeuroses, extraskeletal Ewing's 
sarcoma, congenital and infantile fibrosarcoma, and malignant 
ganglioneuroma.  38 C.F.R. § 3.309.  

The veteran's certificate of death reflects that the 
immediate cause of his death was cancer of the colon.  A VA 
hospital discharge summary, relating to a period of 
hospitalization in July 1998, reflects that an exploratorial 
laparotomy with biopsy was accomplished.  The diagnosis was 
well differentiated adenocarcinoma at the root of the 
mesentery, metastatic.  Multiple statements have been 
received from a private Hospice that provided the veteran 
care during his final weeks.  These statements, as well as 
all other competent medical evidence of record do not 
indicate that the veteran had any cancer other than either 
than the well differentiated adenocarcinoma at the root of 
the mesentery, metastatic, that was identified by biopsy in 
July 1998 or the colon cancer identified on the veteran's 
death certificate.  

A complete review of all of the evidence of record does not 
indicate that the veteran was ever diagnosed with any of the 
enumerated disabilities in 38 C.F.R. § 3.309.  Specifically, 
he was never diagnosed with a soft tissue sarcoma, but was 
diagnosed with adenocarcinoma located at the root of the 
mesentery that had metastasized.  The death certificate also 
identified colon cancer.  In the absence of any competent 
medical evidence of record identifying the veteran's cancer 
as a soft tissue sarcoma and competent medical evidence of 
record identifying his cancer as either colon cancer or well 
differentiated adenocarcinoma at the root of the mesentery, 
that had metastasized, and no competent medical evidence 
indicating the existence of any other disease identified in 
38 C.F.R. § 3.309, a preponderance of the evidence is against 
a finding that the veteran had any disease listed in 
38 C.F.R. § 3.309 for which service connection may be granted 
on a presumptive basis.  Neither is it shown that the veteran 
had cancer during his active service, or within one year of 
discharge from his active service.  Rather, the competent 
medical evidence indicates that the veteran's cancer first 
occurred more than 25 years after his discharge from active 
service.  Therefore, a preponderance of the evidence is 
against a finding that the veteran's cancer existed during 
his active service or within one year of discharge thereof.  

The appellant is not precluded from establishing a 
relationship between the veteran's colon cancer or well 
differentiated adenocarcinoma at the root of the mesentery 
with metastases and his active service, including any 
exposure to Agent Orange during his active service, as 
acknowledged by her representative in written argument 
presented in April 2000.  See Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  A review of the record, including the 
appellant's testimony and information submitted at the time 
of her personal hearing, does not indicate that there is any 
competent medical evidence indicating a relationship between 
the veteran's colon cancer or well differentiated 
adenocarcinoma at the root of the mesentery that had 
metastasized and his active service or exposure to agent 
orange.  The appellant, as a lay person, is not qualified to 
offer a medical diagnosis or medical etiology and her stated 
belief of a relationship between the veteran's cancer and 
exposure to Agent Orange is of no probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  On 
the basis of the above analysis a preponderance of the 
evidence is against a finding that there is any relationship 
between the veteran's colon cancer or well differentiated 
adenocarcinoma at the root of the mesentery that had 
metastasized and his active service or exposure to agent 
orange.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related thereto.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  There are primary causes of death 
which by their very nature are so overwhelming that eventual 
death can be anticipated irrespective of coexisting 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have had a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

At the time of the veteran's death, service connection for 
PTSD had been established and a 100 percent evaluation 
assigned.  A review of all of the competent medical evidence 
of record, does not provide any indication that the veteran's 
service-connected PTSD either caused or contributed 
substantially or materially to cause the veteran's death, or 
that it hastened his death in any way.  Both private and VA 
treatment records, relating to the veteran's care, indicate 
that the only factor that resulted in the veteran's death was 
his cancer, as does the certificate of death.  In the absence 
of any competent medical evidence indicating that the 
veteran's PTSD caused or contributed substantially or 
materially to cause the veteran's death or hasten his death 
and competent medical evidence attributing his death solely 
to his cancer, a preponderance of the evidence is against a 
finding that the veteran's death was related to his PTSD.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  


ORDER

Dependency and indemnity compensation pursuant to the 
provisions of 38 U.S.C.A. § 1318 is denied.  

Service connection for the cause of the veteran's death is 
denied.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

